Citation Nr: 1647665	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  06-18 043A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to additional compensation for accrued benefits purposes.  


REPRESENTATION

Appellant represented by:	Chris Attig, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant and L.V.




ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to July 1971.  He died in July 2002.  The appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

This case has a complex procedural history that was outlined by the Board in its July 2014 decision and will not be reiterated here.  Of relevance here is that the Board's July 2014 decision remanded the issue of whether the RO's February 2003 rating decision, which granted service connection for Non-Hodgkin's lymphoma for accrued benefits purposes, effective May 21, 2000, should be revised on the basis of clear and unmistakable error.  In January 2015, the RO found the Veteran's claim to have remained open and pending since the date of the original claim for benefits and, therefore, granted an earlier effective date of January 5, 1996.


FINDINGS OF FACT

1.  The Veteran died in July 2002.

2.  The appellant has previously received compensation, at the 100 percent rate, for accrued benefits purposes for the two-year period immediately preceding the Veteran's death.
CONCLUSION OF LAW

Entitlement to additional compensation for accrued benefits purposes is not warranted.  38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

Regarding the appellant's claim of entitlement to additional compensation for accrued benefits purposes, the VCAA does not apply.  As explained below, this claim must be denied as a matter of law, because undisputed facts, when applied to the controlling law and regulations, render the appellant ineligible for the additional benefits sought.  The U.S. Court of Appeals for Veterans Claims (CAVC) has held that when the interpretation of a statute is dispositive of the issue on appeal, neither the duty to assist nor the duty to notify provisions of the VCAA are implicated.  CAVC has recognized that enactment of the VCAA does not affect matters on appeal from the Board when the questions are limited to statutory interpretation.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Smith v. Gober, 14 Vet. App. 227 (2000).

II.  Accrued Benefits

Upon the death of a VA beneficiary who is entitled to receive periodic monthly benefits, certain survivors, including a veteran's spouse, may be entitled to accrued benefits to which the veteran was entitled at death.  The accrued benefits are those payable to a beneficiary under existing ratings or decisions, or those based on evidence in the file at the date of death.  The appropriate survivor may receive accrued benefits that are due and unpaid for a period not to exceed two years prior to the last date on which the beneficiary was entitled to receive benefits.  38 U.S.C.A. § 5121 (a); 38 C.F.R. § 3.1000 (a).

The statute governing accrued benefits was amended to eliminate the two-year restriction on the payment of accrued benefits so that a veteran's survivor may receive the full amount of an award for accrued benefits.  However, this revision relates only to cases where the Veteran's death occurred on or after the date of enactment, December 16, 2003, and does not affect cases involving deaths prior to that date.  See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 104, 117 Stat. 2651 (Dec. 16, 2003).  

The RO originally granted service connection for Non-Hodgkin's lymphoma with an effective date of May 11, 2000.  The Veteran died on July [redacted], 2002, which is prior to December 16, 2003 and, accordingly, the two-year limit on accrued benefits is applicable in this case.  As the date of the Veteran's death is July [redacted], 2002 and the two-year restriction on the payment of accrued benefits is applicable, accrued benefits are only payable for benefits due later than July 23, 2000.  The appellant has previously been paid for the award of service connection for the entire entitlement period allowable by law (i.e. July [redacted], 2000 - July [redacted], 2002).  See March 2003 VA 21-8947 Compensation and Pension Award.  Accordingly, the Board finds that additional accrued benefits are not payable at this time.     

The Board notes that the RO's January 2015 rating decision, which granted an earlier effective date of January 5, 1996, would not change the amount of accrued benefits payable to the appellant, because the two-year restriction on the payment of accrued benefits is applicable in this case.

The Board also notes that it has considered the appellant's contentions that when Congress passed The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 104, 117 Stat. 2651 (Dec. 16, 2003), that it did not intend a two-year limitation period for accrued benefits.  See Appellant's October 2016 Response to BVA 90-day Letter (July 13, 2016) at 5.  The Supreme Court of the United States (SCOTUS) addressed the issue of retroactivity of statutes in Landgraf v. USI Film Prods., 511 U.S. 244 (1994).  In Landgraf, SCOTUS held that "when the statute contains no such express command [. . .] [i]f the statute would operate retroactively, our traditional presumption teaches that it does not govern absent clear congressional intent favoring such a result."  Landgraf, 511 U.S. at 280.

The Federal Circuit and CAVC have applied Landgraf to Veterans Law.  As summarized by the Federal Circuit in Dyment v. Principi, "The Supreme Court has held that a federal statute will not be given retroactive effect unless Congress has made its contrary intention clear."  287 F.3d 1377, 1385 (Fed. Cir. 2002) citing Landgraf, 511 U.S. at 272-73.  In Bernklau v. Principi, the Federal Circuit concluded that Dyment "was plainly correct" because SCOTUS has "held repeatedly that federal legislation is to be construed to avoid retroactivity unless we can discern clear congressional intent for that result."  291 F.3d 795, 804 (Fed.Cir.2002) citing Landgraf, 511 U.S. at 270; see also Matlock v. Principi, 16 Vet. App. 188, 189 (2002).  Finally, in Princess Cruises, Inc. v. United States, the Federal Circuit announced three factors that the Court must weigh to determine whether a regulation should be given retroactive effect: (1) "the nature and extent of the change of the law; (2) the degree of connection between the operation of the new rule and a relevant past event; and (3) familiar considerations of fair notice, reasonable reliance, and settled expectations."  397 F.3d 1358, 1364 (Fed. Cir. 2005) (quoting Landgraf, 511 U.S. at 270).
The Board finds that absent clear Congressional intent that a statutory change is meant to be retroactive, then the presumption is that a statutory change is not retroactive.  The Board recognizes that this presumption can be overcome if Congress has not expressly prescribed the statute's proper reach and consideration of the three Princess Cruises factors weigh in favor of retroactive application.  However, in this case, Congress has expressly prescribed the statutes proper reach to relate only to cases where the veteran's death occurred on or after December 16, 2003.  Accordingly, the Board finds that retroactive application of Pub. L. No. 108-183, § 104, 117 Stat. 2651 (Dec. 16, 2003) is not warranted in this case.

The Board further notes that it has considered the ancillary argument, contained in the Court's June 2012 Joint Motion for Remand (JMR), regarding the two-year restriction on the recovery of benefits accrued by veterans who, like the appellant's deceased spouse, died prior to December 16, 2003.  Specifically, the parties to the June 2012 JMR assert that 38 U.S.C.A. § 5121(a)(c) "does not limit a survivor's recovery of accrued benefits to those benefits accrued in the two year period immediately prior to a Veteran's death.  Rather, such recoveries [can] be awarded for any two year period where entitlement [is] warranted."  See June 2014 JMR at 3 (citing Sharp v. Nicholson, 403 F.3d 1324 (Fed. Cir. 2005)).

Under VA regulations, the basic rates for monthly disability compensation are found at 38 U.S.C.A. § 1114.  Congress updates these rates periodically, usually annually, for cost of living adjustments which are tied to increases in Social Security benefits.  38 U.S.C.A. § 1104 (a).  According to 38 C.F.R. § 3.21, the rates of compensation are published in tabular form in Appendix B of the Veterans Benefits Administration Manual M21-1 and are to be given the same force and effect as if published in the Code of Federal Regulations at Title 38.  In mandating the adjustment monthly amount, Congress also mandates the effective date for the adjusted cost of living amount.  VA will pay a disabled Veteran the corresponding amount depending on level of disability.  There is no discretion authorized to the Secretary as to the amount to be paid.  Nor is there any discretion as to when the effective date for any increase in payments is authorized.

In this case, the Veteran was originally granted service connection for Non-Hodgkin's lymphoma with a 100 percent evaluation and an effective date of May 21, 2000.  Additionally, the appellant has previously been paid, at the 100 percent rate, for the award of service connection for the two-year period immediately preceding the Veteran's death (i.e. July [redacted], 2000 - July [redacted], 2002).  As Congress periodically updates the basic rates for monthly disability compensation, it would follow that the two-year period immediately prior to the Veteran's death would provide the highest possible monetary benefit to the appellant.  Accordingly, the Board determines that an award of accrued benefits for a two-year period other than that which was previously established would not result in an increased benefit for the appellant.   

Under these circumstances, the Board finds that the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to additional compensation for accrued benefits purposes is denied.



____________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


